Citation Nr: 0828233	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left ankle sprain.

2.  Entitlement to service connection for residuals of a left 
ankle fracture, to include as secondary to residuals of a 
left ankle sprain.

3.  Entitlement to service connection for osteoarthritis of 
the left knee, status post arthroscopy and total 
arthroplasty, to include as secondary to residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

With regard to the veteran's petition to reopen his claim of 
entitlement to service connection for residuals of a left 
ankle sprain, to establish jurisdiction over this issue, the 
Board must first consider whether new and material evidence 
has been received to reopen the claim.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for residuals of a left 
ankle sprain.


FINDINGS OF FACT

1.  Evidence received since the final August 1969 RO decision 
which denied service connection for residuals of left ankle 
sprain is new to the claims file, but does not relate to 
unestablished facts necessary to substantiate the claim of 
whether residuals of a left ankle sprain were incurred or 
aggravated in service, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

2.  The preponderance of the evidence is against a finding 
that a left ankle fracture is secondary to a service-
connected disability or due to a disease or injury in 
service.

3.  The preponderance of the evidence is against a finding 
that osteoarthritis of the left knee, status post arthroscopy 
and total arthroplasty, is the result of a service-connected 
disability or due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the 
claim of entitlement to service connection for residuals of a 
left ankle sprain; the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Residuals of a left ankle fracture are not the result of 
a service-connected disability or the result of a disease or 
injury in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2007).

3.  Osteoarthritis of the left knee, status post arthroscopy 
and total arthroplasty, is not the result of a service-
connected disability or the result of a disease or injury in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  
Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims.  See Pelegrini II, 
at 120-21.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the VCAA letter sent to the veteran in November 
2005 fully complied with the provisions set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims.  Specifically, the letter informed the 
veteran that his prior claim of entitlement to service 
connection for residuals of a left ankle sprain required new 
and material evidence to be reopened.  It was noted that this 
claim had been previously denied because the veteran had a 
full and comparable range of motion of the ankles with no 
significant instability, and therefore any evidence submitted 
in the current claim must relate to that fact.  As such, the 
Board may proceed to adjudicate this matter.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran's VA treatment records and private medical 
records reflect treatment for the left ankle beginning in 
1981.  There is no indication that the veteran sustained a 
left ankle fracture or that he has a current left ankle 
disability.  As these records are dated from 1981 to the 
present, are thorough and focus on the affected area, the 
Board finds that the preponderance of the medical evidence is 
against a current diagnosis of the claimed disorders.  
Additionally, there is no evidence of diagnosed 
osteoarthritis of the left knee in service.  An examination 
is not required.  See McLendon, supra.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Evidence

The veteran contends that he suffered a left ankle sprain in 
service, which is the cause of his current left ankle 
disabilities.  The veteran brought a claim for the residuals 
of a left ankle sprain in May 1969.  He was denied by a 
rating decision of the RO in August 1969, finding essentially 
that there was no evidence of a current disability.  He was 
notified of the denial by letter dated later that month.  The 
veteran did not appeal the August 1969 denial.  That decision 
is final.  See 38 U.S.C.A. §§ 7105 (West 2002).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 C.F.R. § 
3.156(a) defines "new and material evidence."  "[N]ew 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to 


substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As the previous denial of service connection was premised on 
a finding that there was no evidence of a current left ankle 
disability, for evidence to be new and material in this 
matter, (i.e., relating to an unestablished fact necessary to 
substantiate the claim, and raising a reasonable possibility 
of substantiating the claim), it would have to tend to show 
that the veteran current suffers from a left ankle disability 
that is the result of a disease or injury in service.



The RO received the veteran's VA and private treatment 
records dating from 1981 to the present as well as two 
statements from the veteran's private physician, providing a 
positive medical nexus between the veteran's October 1967 
left ankle injury in service and the injuries he sustained 
after discharge from service.  This "new" evidence is not 
material, however.  While the veteran's private physician 
does provide a positive medical nexus statement, the newly 
received evidence does not contain a current diagnosis of a 
left ankle disability.  In fact, the statement from the 
veteran's private physician dated in December 2006 
specifically noted that the veteran had not been treated for 
a left ankle disability since 1996.  

The Board finds that the evidence received since 1969, while 
relating to unestablished facts necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the evidence is not 
material.  The appeal to reopen the veteran's claim of 
entitlement to service connection for residuals of a left 
ankle sprain is denied.


III.  The Merits of the Claims

The veteran contends that he sustained a left ankle fracture 
that is secondary to the left ankle sprain he suffered in 
service and that his current osteoarthritis of the left knee 
is due to residuals of a left ankle sprain in service.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2007); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The veteran's claim of entitlement to service connection for 
a left ankle fracture, to include as secondary to residuals 
of a left ankle sprain, fails on both a direct and 


secondary basis.  In order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists). In the 
present case, there is no medical evidence of a current 
diagnosis of left ankle fracture residuals.  In the absence 
of a diagnosed left ankle fracture, service connection may 
not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).

The veteran's claim of entitlement to service connection for 
osteoarthritis of the left knee, to include as secondary to 
residuals of a left ankle sprain, fails to meet element (2) 
of Wallin, as the veteran has not been service connected for 
residuals of a left ankle sprain.  Thus, the veteran's claim 
fails on a secondary basis.  However, notwithstanding the 
foregoing law and regulations pertaining to secondary service 
connection, a veteran is not precluded from establishing 
service connection on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

Review of the veteran's service medical records is completely 
negative for any complaints of or treatment for 
osteoarthritis of the left knee in service.  See Standard 
Form (SF) 88, entrance examination report, October 1, 1965 
and SF 88, separation examination report, December 4, 1968.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest left knee 
osteoarthritis complaints, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of osteoarthritis 
complaints, symptoms, or findings for over 30 years between 
the period of active duty and the 


medical reports dated in 2003 is itself evidence which tends 
to show that left knee osteoarthritis did not have its onset 
in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003). 

The Board notes that the record is also negative for any 
positive medical nexus statement connecting the veteran's 
currently diagnosed osteoarthritis of the left knee to a 
disease or injury in service.  As such, the veteran's claim 
fails based on elements (2) and (3) of Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims of entitlement to service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims that a left 
ankle fracture and osteoarthritis of the left knee are 
secondary to a service-connected disability or directly 
related to service.  There is not an approximate balance of 
evidence.  




ORDER

The appeal to reopen the claim of entitlement to service 
connection for residuals of a left ankle sprain is denied.

Entitlement to service connection for residuals of a left 
ankle fracture, to include as secondary to a left ankle 
sprain, is denied.

Entitlement to service connection for osteoarthritis of the 
left knee, status post arthroscopy and total arthroplasty, to 
include as secondary to the residuals of a left ankle sprain, 
is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


